SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

793
KA 10-02305
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                     MEMORANDUM AND ORDER

DERRELL M. JONES, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered November 15, 2010. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the second degree (Penal Law §
160.10 [1]). We reject defendant’s contention that he did not
knowingly, voluntarily and intelligently waive his right to appeal.
Contrary to defendant’s contention, County Court “engage[d] the
defendant in an adequate colloquy to ensure that the waiver of the
right to appeal was a knowing and voluntary choice” (People v Wright,
66 AD3d 1334, lv denied 13 NY3d 912 [internal quotation marks
omitted]). Further, the record as a whole, including the written
waiver of the right to appeal, establishes “that the defendant
understood that the right to appeal is separate and distinct from
those rights automatically forfeited upon a plea of guilty” (People v
Lopez, 6 NY3d 248, 256; see People v Kulyeshie, 71 AD3d 1478, 1478-
1479, lv denied 14 NY3d 889).

     Defendant’s valid waiver of the right to appeal encompasses his
contention that the court abused its discretion in denying his request
for youthful offender status (see People v Elshabazz, 81 AD3d 1429,
1429, lv denied 16 NY3d 858; People v Kearns, 50 AD3d 1514, 1515, lv
denied 11 NY3d 790), as well as his challenge to the severity of the
sentence (see Lopez, 6 NY3d at 256).



Entered:   June 15, 2012                                Frances E. Cafarell
                                                        Clerk of the Court